ftps s

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--- x

GREAT NORTHERN INSURANCE
COMPANY, a subsidiary of CHUBB GROUP
OF INSURANCE COMPANIES,

 

Case No. 1:19-cv-08700 (JME)

DEFAULT JUDGMENT
Plaintiff,

- against -
DAVID COHEN,

Defendant.

 

--- x

This action having been commenced on September 19, 2019, by the filing of the Summons
and Complaint, and a copy of the Summons and Complaint having been personally served on the
Defendant, David Cohen, on October 14, 2019, and a proof of service having been filed on October
16, 2019, and the Defendant not having answered the Complaint, and the time for answering the
Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against
Defendant that Plaintiff is the rightful owner of the Subject Diamond, superior to and in derogation

of any rights of ownership claimed by Defendant.

The Clerk ef lot is directed ty close The. cart.

wal Dh

Hon ie M \Forin U.S.D.J.
vi ot

Dated: New York, New York

aan AdRA 2, LILO

 

 
